APPEAL OF ALGOMA LUMBER CO.Algoma Lumber Co. v. CommissionerDocket No. 841.United States Board of Tax Appeals2 B.T.A. 511; 1925 BTA LEXIS 2366; September 8, 1925, Decided Submitted July 10, 1925.  *2366 Frank G. Butts, Esq., for the taxpayer.  Benjamin H. Saunders, Esq., for the Commissioner.  *511  Before SMITH and LITTLETON.  This appeal is from a determination of deficiencies in income and profits tax for the years 1917 and 1918 in an amount less than $10,000.  In its petition the taxpayer alleges that the Commissioner has erroneously disallowed the deduction from gross income of each of the years 1917 and 1918 of losses sustained as a result of beetle damage *512  in its timber reserves.  No evidence in support of the allegation of error was introduced at the hearing.  FINDINGS OF FACT.  The taxpayer is a California corporation with its principal office at Los Angeles.  In an audit of its income-tax returns for the years 1917 and 1918 the Commissioner disallowed the deduction of $5,982.32 and $8,466.52, respectively, as loss from beetle damage.  This loss was predicated upon a claimed value of timber at March 1, 1913, in excess of cost.  DECISION.  The determination of the Commissioner is approved.  ARUNDELL not participating.